COXE, Circuit Judge.
The merchandise in controversy consists of ornaments, loops, and medallions made of silk and imported in pieces six yards in length. When imported they are sewed together, but on arrival they are cut apart, mounted on cards and are thus marketed, being sold by the dozen as ornaments or loops. The sewing together is done after the individual articles are manufactured, for convenience in packing for importation, the cost of putting up the goods being reduced thereby, as compared with carding the ornaments singly, about 12% to 15 per cent. The collector classified the articles as trimmings or galloons under paragraph 390 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule L, 30 Stat. 187 [U. S. Comp. St. 1901, p. 1670]); the importer insists that they should have been placed under paragraph 391 of the act as “manufactures of silk.” The board affirmed the collector and the Circuit Court reversed the board.
That the importations are ornaments, loops, and medallions, used singly and not as trimming is used, for decorating the garments of women, is established by the proof. There is no testimony to dispute this statement; at least we have found none. The only reason the separate units are sewed together is for the convenience of packing for transportation. This proposition is criticised by the board and by counsel for the United States, but there is no proof on which to base the criticism.
It is suggested that the ornaments as sewed together might in that condition be “bound around the bottom of a woman’s skirt, for which an entire roll might very well be used without being cut apart at all.” As an abstract proposition this may be true. The. difficulty is that there is no testimony in the record to support it. On the contrary, the testimony is uncontradicted that the ornaments are cut apart and *71sold, not as trimming but as units. It is unsafe for courts to base their judgments on what might be done, especially when what actually is done has been proved without contradiction.
It is elementary that as a general rule duty must be assessed upon imported articles according to the condition they are in upon arrival at our ports, but we think the decision of the Circuit Court furnishes no departure from this rule. The temporary stitching of the ornaments together for the purpose of transportation did not change their character; it did not make trimmings of them. The well-known distinction in tariff nomenclature between ornaments and trimmings was in no way disturbed. If the samples in evidence had been placed one upon another in piles of 100 and then sewed together to keep the piles intact, it will probably be admitted that they would not be converted into trimmings by this process; and yet, so far as the proof goes, this is precisely what was done in the present case, the form of fastening being different. In other words, there is not a particle of proof that the ornaments were ever used as trimmings or in any other way in the form in which they reached the port of New York or could be so used.
The decision of the Circuit Court is affirmed.